DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A and W (claims 1-14) in the reply filed on 11 March 2022 is acknowledged.
Claims 15-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: anchoring mechanism in claims 5-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the hollow body is configured to be advanced through…a biological surface” while parent claim 1 recites “advancing…through a wall of the heart”. It is unclear whether the biological surface is the same or different as the wall of the heart.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,968,010 (Waxman et al.) in view of U.S. Patent Application Publication No. 2011/0282249 (Tsoref et al.).
Regarding claim 1, Waxman et al. teaches a method for preventing esophageal damage during cardiac ablation (col. 5, lines 20-35; col. 7, lines 18-54), the method comprising the steps of: delivering a hollow body (Figure 4, catheter and guide wire, 403) into a heart (“hollow body” construed as catheter system including needle catheter 402, guide wire 403, and procedure catheter, col. 5, lines 17-42; col. 6, lines 8-14, lines 32-38, and lines 46-49); advancing at least a portion of the hollow body through a wall of the heart (guide wire 403 penetrates heart wall into pericardial space, col. 5, lines19-20 and col. 7, lines 6-7); and performing a procedure, such as cardiac ablation, via the hollow body (col. 5, lines 20-35; col. 7, lines 18-54). When reading the preamble in the context of the entire claim, the recitation “for preventing esophageal damage during cardiac ablation” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. 
Waxman et al. does not expressly teach the method includes removing the hollow body after performing the procedure. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Waxman et al. to include a step of removing the hollow body after performing the procedure, because removing the hollow body after completion of the procedure enables the patient to begin recovery.
Waxman et al. does not specify the method includes delivering a volume of fluid through the hollow body to create separation between an esophagus and the wall of the heart.
However, Tsoref et al. teaches a method for preventing esophageal damage during cardiac ablation ([0105]; [0129]), the method comprising the steps of: delivering a hollow body to a heart (Figures 1A, 2C-2F, gas delivery element, 90) ([0104]-[0105]; [0129]); advancing at least a portion of the hollow body (90) through a wall around the heart (gas delivery element, needle, inserted through pericardium, [0104]-[0105]); and delivering a volume of fluid through the hollow body (90) to create separation between an esophagus and the wall of the heart ([0104]; [0129]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Waxman et al. such that the procedure includes delivery of a volume of fluid through the hollow body to create separation between the esophagus and the wall of the heart in light of the teachings of Tsoref et al., because Tsoref et al. teaches providing fluid in this manner provides a “barrier between the esophagus and the ablation site, thereby protecting the esophagus from potential damage by the applied…energy” ([0129]). Furthermore, Waxman et al. and Tsoref et al. both recognize procedures such as ablation may be performed at any region of the heart including the right atrium, depending on the individual patient’s needs (Waxman et al., col. 3, lines 54-58 and col. 8, lines 3-5; Tsoref et al., [0127]).
Regarding claims 2 and 3, Waxman et al. in view of Tsoref et al. teaches al the limitations of claim 1. Waxman et al. teaches the hollow body comprises a generally tubular needle (needle catheter 402: col. 6, lines 31-37 and lines 45-48; col. 7, lines 18-34).
Regarding claim 13, Waxman et al. in view of Tsoref et al. teaches al the limitations of claim 1. The modified method of Waxman et al. and Tsoref et al. teaches the delivered fluid comprises carbon dioxide ([0031]; [0104]; CO2, [0114]).
Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,968,010 (Waxman et al.) in view of U.S. Patent Application Publication No. 2011/0282249 (Tsoref et al.) as applied to claim 1 above, and further in view of U.S. Patent No. 7,226,440 (Gelfand et al.).
Regarding claims 5-12, Waxman et al. in view of Tsoref et al. teaches all the limitations of claim 1. Waxman et al. and Tsoref et al. do not teach the hollow body further comprises an anchoring mechanism.
However, Gelfand et al. teaches a method for performing a cardiac procedure (abstract), comprising: delivering a hollow body (Figures 2A-F, catheter, 102 with access catheter, 109) to a heart (col. 3, lines 55-col. 4, line 2); advancing at least a portion of the hollow body (109) through a wall (col. 3, lines 66-col. 4, line 19; col. 4, lines 44-51); delivering a volume of fluid through the hollow body to crease separation between a wall of the heart and the pericardium (col. 4, lines 3-10 and lines 29-43; col. 4, lines 34-col. 5, line 7); wherein the hollow body comprises an anchoring mechanism (Figures 2A-F, balloon, 105), wherein the anchoring mechanism (105) is disposed adjacent an end of the hollow body (102), wherein the anchoring mechanism (105) is formed integrally with the end of the hollow body (102), wherein the anchoring mechanism (105) is coupled to the end of the hollow body (102), wherein the anchoring mechanism (105) is disposed along a longitudinal axis of the hollow body (105) and at least a portion of the anchoring mechanism (105) extends beyond the end of the hollow body (102), wherein the hollow body (102) is configured to be advanced through at least a portion of a biological surface, while at least a portion of the anchoring mechanism (105) is secured to the biological surface, wherein the hollow body (105) is configured to be advanced through the heart wall while the anchoring mechanism (102) is secured to a portion of the heart wall, and wherein at least a portion of the hollow body (102) is configured for advancement relative to the anchoring mechanism (105) (see Figures 2A-F and 4; col. 4, lines 5-9 and lines 29-66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Waxman et al. and Tsoref et al. such that the hollow body includes the anchoring mechanism of Gelfand, because providing such an anchoring mechanism facilitates securing the hollow body in its desired position for the duration of the procedure to improve accuracy.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,968,010 (Waxman et al.) in view of U.S. Patent Application Publication No. 2011/0282249 (Tsoref et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2003/0114878 (Diederich et al.).
Regarding claim 4, Waxman et al. in view of Tsoref et al. teaches all the limitations of claim 1. Waxman et al. and Tsoref et al. do not teach the hollow body includes at least one sensor configured to measure at least a temperature, flow rate, flow volume, pressure, and impedance of the fluid flowing through the hollow body.
However, Diederich et al. teaches a method for preventing esophageal damage during cardiac ablation (abstract; esophagus, [0053]), comprising: delivering a volume of fluid through a hollow body (Figure 1, catheter, 10) to create separation between an esophagus and surrounding tissue ([0053]; [0056]; [0059]; [0064]); wherein the hollow body (10) further comprises at least one sensor (Figure 1, sensors, 22) configured to measure a temperature of the liquid flowing through the hollow body (10) ([0060]; [0064]; [0066]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Waxman et al. and Tsoref et al. to include at least one temperature sensor for detecting the temperature of the fluid flowing through the hollow body as taught by Diederich et al., because Diederich et al. teaches providing such temperature sensor(s) ensures the fluid remains at the correct temperature to protect sensitive tissues ([0060]; [0064]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,968,010 (Waxman et al.) in view of U.S. Patent Application Publication No. 2011/0282249 (Tsoref et al.) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2006/0247610 (Lanphere et al.).
Regarding claim 14, Waxman et al. in view of Tsoref et al. teaches all the limitations of claim 1. Waxman et al. and Tsoref et al. do not teach the delivered fluid comprises a hydrogel.
However, Lanphere et al. teaches a method for protecting sensitive tissue during a procedure (abstract; [0020]), comprising: delivering a hollow body into a target, and delivering a volume of gas or hydrogel through the hollow body to create separation between the target and sensitive tissue ([0005]; [0007]; heart, [0009]; carbon dioxide, [0013]; hydrogel, [0035]; method, [0046]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Waxman et al. and Tsoref et al. such that the fluid delivered is a hydrogel as taught by Lanphere et al., because Lanphere et al. teaches a gas, such as carbon dioxide, and a hydrogel are suitable alternative fluids for delivery to heart tissue to create separation between the heart tissue and nearby sensitive tissue during an ablation procedure (carbon dioxide, [0013]; [0020]; [0029]; hydrogel, [0035]; method, [0046]
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2004/0034339 (Stoller et al.) teaches a method for delivering gas to a body cavity to create separation between organs for a procedure (abstract; [0039]-[0040).
U.S. Patent No. 6,701,931 (Sliwa, Jr. et al.) teaches a method for cardiac ablation comprising delivering a fluid to create a separation between the heart wall and sensitive tissue (col. 3, lines 25-40).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARRIE R DORNA/Primary Examiner, Art Unit 3791